DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/9/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 8 have each been amended so as to overcome the previous double patenting rejection. Furthermore, independent claims 1 and 8 each recite limitations directed towards a wireless power transmitter and associated method in which, “in response to detecting a load variation greater than a predetermined value, control the power supply to apply second power to the resonator to enable the wireless power receiver to communicate with the wireless power transmitter, receive, through the communication circuit, a first signal within a preset time from the wireless power receiver, the first signal including load characteristic information on a load variation of the wireless power receiver, control the communication circuit to transmit, to the wireless power receiver, a first response to form a communication connection with the wireless power receiver based on the first signal, determine whether power is available to the wireless power receiver based on the power 
Claim 1:     A method of a wireless power transmitter, the method comprising:     periodically applying first power to a resonator of the wireless power transmitter for detecting a wireless power receiver;     in response to detecting a load variation greater than a predetermined value, applying second power to the resonator to enable the wireless power receiver to communicate with the wireless power transmitter;     receiving, through a communication circuit, a first signal within a preset time from the wireless power receiver, the first signal including load characteristic information on a variation of the wireless power receiver;     transmitting, to the wireless power receiver, a first response to form a communication connection with the wireless power receiver in response to the first signal;     receiving, from the wireless power receiver, a second signal including required power information of the wireless power receiver;. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836